Citation Nr: 1513758	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  13-16 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an effective date earlier than July 2, 2010, for the grant of service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from June 1970 to April 1973.  He died in July 1995; the appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Louis, Missouri that granted service connection for the cause of the Veteran's death and assigned an effective date of July 2, 2010.

In addition to the paper claims file, there is an electronic file associated with the claim.  The Board has reviewed both the electronic file and the paper claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Generally, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, compensation, dependency and indemnity compensation (DIC), or pension shall not be earlier than the date of receipt of the claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  For service connection for cause of death, the effective date is the first day of the month in which a veteran's death occurred if the claim is received within one year after the date of death; otherwise, the effective date is the date that the claim is received.  See 38 C.F.R. § 3.400(c)(2). 

The Veteran died in July 1995.  The appellant did not file a claim for service connection for the cause of the Veteran's death with VA until July 2, 2010.  In a rating decision issued in February 2012, the RO granted service connection for the cause of the Veteran's death, effective July 2, 2010.

Review of the claims file reveals that the daughter of the Veteran and the appellant was found to be permanently incapacitated for self-support in a rating decision issued in June 2012.  The development accomplished in association with that claim included getting documentation from the Social Security Administration (SSA) regarding benefits for the daughter.  This documentation indicates that the daughter initially became eligible for SSA benefits on the first day of the month of the Veteran's death.  This also indicates that the appellant submitted a claim to SSA for survivor's benefits.

By law, the VA Secretary and the Commissioner of Social Security are to jointly prescribe forms for use by survivors of members and former members of the uniformed services in filing applications for benefits under chapter 13 of title 38 of the U.S. Code (DIC benefits) and under title II of the Social Security Act (42 U.S.C. 401 et seq.); and that when an application is filed with either Secretary, it shall be deemed to be an application for benefits under both chapter 13 of title 38 of the U.S. Code (DIC benefits) and under title II of the Social Security Act (42 U.S.C. 401 et seq.).  Furthermore, a copy of such application filed with either Secretary, together with any additional information and supporting documents, shall be transmitted by the Secretary receiving the application to the other official.  38 U.S.C.A. § 5105.

Thus, if an application on a prescribed form was filed with the Social Security Administration, it will be considered a claim for death benefits and will be considered to have been received at the VA as of the date it was received at SSA. 38 C.F.R. § 3.153.  Furthermore, the United States Court of Appeals for Veterans Claims (Court) has found that VA had a plausible basis for assigning an earlier effective date for a grant of DIC benefits when SSA notified the RO that a widow had filed a claim for SSA benefits on that earlier date.  Schoolman v. West, 12 Vet. App. 307 (1999). 

Therefore, the questions of if and when the appellant filed such an application with SSA are relevant to this case. The record does not reflect that any action was taken by the RO to ascertain whether or not SSA received any such completed form. This information should be ascertained prior to appellate review. 

To ensure that VA has met its duty to assist in developing the facts pertinent to the claim on appeal and to afford full procedural due process, the case is REMANDED for the following: 

1.  Contact SSA (pursuant to 38 U.S.C.A. § 5106) in order to determine whether the appellant applied for SSA benefits on an application form which meets the requirements of 38 C.F.R. § 3.153, and if so, secure a copy of the claim form and any supporting documents submitted along with the claim.

2.  To the extent there is an unsuccessful attempt to obtain said record, the claims file must contain documentation of attempts made.  The appellant and her representative must also be informed of the negative results and be given the opportunity to secure the record. 

3.  After completing any additional notification and/or development action deemed warranted by the record, consider all of the evidence of record and re-adjudicate the earlier effective date claim on appeal.

4.  If the benefit sought on appeal remains denied, the appellant and her representative must be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time for response must be allowed. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

